        Case 6:18-cv-00308-ADA Document 193 Filed 04/21/20 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TEXAS
                           WACO DIVISION
MV3 PARTNERS LLC                            §
                                            §     CIVIL NO:
vs.                                         §     WA:18-CV-00308-ADA
                                            §
ROKU, INC.                                  §

      ORDER SETTING MOTION HEARING AND FINAL PRETRIAL
                        CONFERENCE
        IT IS HEREBY ORDERED that the above entitled and numbered case is set for
MOTION HEARING AND FINAL PRETRIAL CONFERENCE in District Courtroom #1,
on the Third Floor of the United States Courthouse, 800 Franklin Ave, Waco, TX, on
Wednesday, May 20, 2020 at 09:00 AM.

        IT IS SO ORDERED this 21st day of April, 2020.




                                            ______________________________
                                            ALAN D ALBRIGHT
                                            UNITED STATES DISTRICT JUDGE
